      Case 4:20-cv-00249-WTM-CLR Document 8 Filed 12/01/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

BRUCE TOWNSEND, aka,                        )
Ras Lazarus Nazari                          )
                                            )
                 Plaintiff,                 )
                                            )
v.                                          )                CV420-429
                                            )
ALPHA EMC, INC.,                            )
                                            )
                 Defendant.                 )

                                       ORDER

      Before the Court is plaintiff Bruce Townsend’s motion to

correct/clarify through which he seeks to amend his complaint to seek

monetary damages in the amount of $100,000.1 Doc. 5. As a matter of


1
  The Court notes that plaintiff’s motion contains many of the hallmarks of arguments
made by proponents of the “sovereign citizen” theory. As plaintiff has been previously
advised, see Townsend v. State of Georgia, CV4:18-303, doc. 8 at 3–5 (S.D. Ga. Feb. 11,
2019), such arguments are viewed as frivolous attempts to avoid statutes, rules, and
regulations that apply to all litigants and have been unanimously rejected by the
federal courts. See, e.g., United States v. Sterling, 738 F.3d 228, 233 n. 1 (11th Cir.
2013) (noting that courts reject sovereign citizen legal theories as “frivolous”) (citing
United States v. Benabe, 654 F.3d 753, 761–67 (7th Cir. 2011) (recommending that
sovereign citizen theories “be rejected summarily, however they are presented”));
Roach v. Arrisi, 2016 WL 8943290 at *2 (M.D. Fla. 2016) (noting that sovereign citizen
theories have not only been consistently rejected by the courts, but they have been
described as “utterly frivolous,” “patently ludicrous,” and “a waste of . . . the court’s
time, which is being paid for by hard-earned tax dollars” (cite omitted)). “Regardless
of an individual’s claimed status of descent, be it as a ‘sovereign citizen,’ a ‘secured-
party creditor,’ or a ‘flesh-and-blood human being,’ that person is not beyond the
jurisdiction of the courts. These theories should be rejected summarily, however they
      Case 4:20-cv-00249-WTM-CLR Document 8 Filed 12/01/20 Page 2 of 3




course, a party may amend their pleadings once without seeking leave of

the Court within (A) 21 days of service or (B) with 21 days of responsive

pleadings being served. Fed. R. Civ. P. 15(a)(1). As defendants have not

yet been served2 nor filed an answer to the complaint, plaintiff’s motion is

GRANTED.3

      Plaintiff has also filed an incomplete and unilateral Rule 26(f)

Report. Doc. 7. Federal Rule of Civil Procedure 26(f) requires the parties

to confer on a discovery schedule and submit a written report of their

agreement to the Court. Fed. R. Civ. P. 26(f). Such report cannot be

submitted without the involvement of both parties. Per local rule, the

conference must normally occur within 60 days of service of the pleadings

upon defendant or 45 days of defendant appearing, whichever is earlier.




are presented.” Benabe, 654 F.3d at 767 (emphasis added).

2
 The complaint and motion to correct include statements in which plaintiff attests to
having sent copies to defendant. Doc. 1 at 15; doc. 5 at 2. This is not sufficient to
constitute service under the Federal Rules of Civil Procedure. See, Fed. R. Civ. P. 4(e)
(detailing the methods of serving a complaint and summons).

3
 As plaintiff is proceeding in forma pauperis, he is entitled to service of his pleadings
by the United States Marshals Service. 28 U.S.C. § 1915(d). Prior to service, the Court
must screen the pleadings pursuant to 28 U.S.C. § 1915(e)(2), which requires the
dismissal of any case deemed that is frivolous or malicious, fails to state a claim upon
which relief may be granted, or seeks monetary relief from a party that is immune from
such relief. 28 U.S.C. § 1915(e)(2).
     Case 4:20-cv-00249-WTM-CLR Document 8 Filed 12/01/20 Page 3 of 3




L.R. 26.1(a). To date, defendant has not appeared in this case. As plaintiff

is proceeding pro se, service of the pleadings will not be authorized until

the Court has completed its review under 28 U.S.C. § 1915(e)(2). The

Clerk of Court is DIRECTED to ADMINISTRATIVELY TERMINATE

plaintiff’s unilateral Rule 26(f) Report. Doc. 7. The parties must jointly

comply with the requirements of Rule 26(f) following service of the

pleadings or the appearance of defendant.

     SO ORDERED, this 1st day of December, 2020.



                                   _______________________________
                                   ________
                                   __    ____
                                            ______
                                            __  _ _____________________
                                   CHRISTOPHER
                                   CH
                                    HRISTTOOPPHER L. RAY       Y
                                             STATE
                                   UNITED STATES T S MAGISTRATE
                                                        MAGIISTR        JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
